Community Bank System, Inc. Expands Benefits Administration Business Syracuse, N.Y. — July 9, 2008 — Community Bank System, Inc. (NYSE: CBU), through its Benefit Plans Administrative Services, Inc. subsidiary (BPAS), has acquired the Philadelphia division of Alliance Benefit Group MidAtlantic from BenefitStreet, Inc.Alliance Benefit Group MidAtlantic provides retirement plan consulting, daily valuation administration, actuarial and ancillary support services. BPAS, through its three principal subsidiaries (BPA, Harbridge Consulting Group and Hand Benefits & Trust Company), provides daily valuation, actuarial and employee benefit consulting, cafeteria plan and institutional trust services on a national scale, from offices in Utica and Syracuse, NY, Pittsburgh, PA and Houston, TX.BPAS provides state-of-the-art retirement services in partnership with over 150 financial intermediaries nationwide, including banks and trust companies, registered advisors, financial consultants and others. This core strategy remains unchanged. “This transaction represents a very attractive opportunity for us,” said Community Bank System President and Chief Executive Officer, Mark E.
